Title: To Benjamin Franklin from Mary Hewson, 2 April 1784
From: Hewson, Mary (Polly) Stevenson
To: Franklin, Benjamin



Dear Sir
Black Friars Apr. 2. 1784

I received your kind letter of the 19. of March this morning, and thank you most heartily for it, tho; I confess it lowers our spirits, as it seems to take away the hope of seeing you here. The

papers tell us you are soon to return to America, and I begin to fear you intend to do so without giving a look at poor Old England.
I am much in your debt every way. This morning’s letter is the third I have had from you since I wrote you a single line. I had determined to write by this days post to thank you for the two former letters, and the books with which they were accompanied. You desire me to tell you whether I have received the complete set of l’ami des enfans for the year 1783. We have all but the month of Sepr. Your last packet contained the three last months, and you sent us the first eight in the two former. We are much obliged to you for thinking so constantly of us. My son was highly delighted with your present of the Synonimes François as coming from you, and his French master no less so with the Grammars. I receive instruction from them all. I can assure you my knowledge of the language is greatly increased. My daughter learns of her brother’s master, and for her sake I am attentive to her lessons.
Mr Viny fetched me last tuesday to spend a few days here. The family is all well. We keep up the gothic custom of drinking your health every day, and our best wishes always attend you. Mr Viny is uneasy at not hearing from you since he sent your wheels, which were put on board a vessel for Ostend last December. He fears you either have not received them or are not pleased with them.
Return my cordial Love to your dear children, and believe me Dear Sir your gratefully affectionate

Mary Hewson

 
Addressed: A Monsieur / Monsieur Franklin / á Passy / prés de / Paris
Notation: Mary Hewson Apl. 2 1784.—
